—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 12, 1996, convicting *159defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously reversed, on the law, and the matter remanded for a new trial.
The People conceded that a recently located Desk Appearance Ticket report concerning the arrest of the buyer in this observation sale was actually in the People’s possession at the time of trial. We remanded for a factual determination as to whether this undisclosed Rosario material was the duplicative equivalent of disclosed material (People v Ranghelle, 69 NY2d 56). On remand, the trial court determined that the report was not the duplicative equivalent, which the People now concede. Although we find no error otherwise in the trial and related proceedings, on the basis of this finding on remand and the People’s concession, reversal is mandated by binding Court of Appeals authority (supra; People v Jones, 70 NY2d 547, 553; People v Novoa, 70 NY2d 490, 499). Concur — Lerner, P. J., Ellerin, Rubin, Tom and Andrias, JJ.